DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/11/2020 has been entered. Claims 1-6, 8-9, 13-21, and 44 remain pending in this application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 13-21, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US PGPub 2013/0133660) in view of Wells et al. (US PGPub 2011/0146684), further view of Burz et al. (US PGPub 2014/0083431), further in view of Rayess et al. (US PGPub 2014/0021645), and further in view of Veliss et al. (US PGPub 2010/0018534).
Regarding claim 1, Ng teaches a mask apparatus for a respiratory treatment (Fig. 1, 10) comprising:
a frame component (Fig. 1, 20) adapted to couple with a respiratory treatment apparatus (via connection to elbow 70) so as to permit communication of a pressurized gas to a respiratory system of a patient from the respiratory treatment apparatus (paragraph 27, lines 5-11); and
a cushion (Fig. 1, 40) adapted to conform to a facial surface of the patient for delivery of the pressurized gas (paragraph 27, lines 4-6)
wherein the frame component is overmoulded to the cushion (paragraph 50, lines 1-6).
Ng does not disclose a foam cushion. However, Wells teaches an analogous respiratory mask system comprising a foam cushion (Fig. 1, 3; paragraph 105, lines 1-5).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Ng with the teachings of Wells for the purpose of providing an interface with improved sealing, comfort and fit range performance (see Wells paragraph 107, lines 1-2).
Ng, as modified by Wells, does not teach wherein the frame component is overmoulded to the foam cushion to form a chemical bond and a mechanical bond at a surface of the frame component and foam cushion.
However, Burz teaches an analogous respiratory mask (abstract) wherein the frame component (Fig. 1, 4A) is overmoulded to the foam cushion (Fig. 1, 6A,; paragraph 141, lines 1-
Therefore, it would have been obvious to one skilled in the art before the time of the effective filing date of the invention, to further modify Ng with the teachings of Burz because Burz teaches that it is well known in the art that the term overmoulding is broad and can include a number of different molding processes that include mechanical and chemical bonding (see Burz paragraph 108, lines 1-7).
Ng, as modified, further does not teach wherein, when the frame component is overmoulded to the foam cushion, material of the frame component is set in and around sub-surface features of the foam cushion such that the mechanical bond comprises an impregnation of a sub-surface of the foam cushion with material of the frame component.
However, Rayess teaches a method for combining plastic material (see paragraph 3, Rayess teaches polymeric material which includes plastics) with foam (see paragraph 3 and 12; Rayess teaches open-cell porous material including foam) wherein the plastic is set in and around sub-surface features of the foam such that the mechanical bond comprises an impregnation of a sub-surface of the foam with the plastic material (see Fig. 3, polymer material 40 is impregnated into the subsurface of the foam 12; see paragraph 34)
Rayess is analogous in that it deals with the same problem of combining two materials of different properties. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Ng with the teachings of Rayess for the purpose of providing a bonding mechanism that permanently keeps the frame 
Ng, as modified, further does not teach wherein the foam cushion has a density characteristic in a range of approximately 24.3 to 117.85 kg/m3.
However, Veliss teaches an analogous respiratory interface (see abstract) wherein the foam cushion has a density in the range of about 30-200 kg/m3 (see paragraph 263, Veliss teaches an overlapping range to the claimed range).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Ng to have a foam cushion with the density range as taught by Veliss, for the purpose of providing a suitable foam density that balances stability, comfort, and ease of use (see paragraph 263 of Veliss).
Regarding claim 2, Ng further teaches wherein the foam cushion comprises a triangular ring (Fig. 5-2 shows triangular shape of the cushion 40) having a common nasal and mouth aperture (paragraph 37, lines 5-6).
Regarding claim 3, Ng further teaches wherein the frame component comprises a shell of a plenum chamber (Fig. 3, 20; paragraph 27, lines 9-14; the mask system provides positive pressure, so when the mask is sealed to the patient’s face the mask system becomes a plenum chamber).
Regarding claim 4, Ng, as modified by Wells, teaches wherein the foam cushion is formed of thermoset foam (see Wells paragraph 105, lines 1-4, polyurethane foam is a type of thermoset foam).
Regarding claim 5, Ng further teaches wherein the frame component is formed of a plastic material (paragraph 50, lines 4-5).
Regarding claim 6, Ng further teaches wherein the frame component is formed of a silicone material (paragraph 45, lines 1-3).
Regarding claim 8, Ng, as further modified by Burz, further teaches wherein the chemical bond comprises a primary chemical bond (see Burz paragraph 122, lines 1-4, covalent bonding is a primary chemical bond).
Regarding claim 9, Ng, as further modified by Burz, further teaches wherein the chemical bond comprises a secondary chemical bond (see Burz paragraph 121, lines 1-3, Van der Waals forces are a secondary chemical bond).
Regarding claim 13, Ng, as further modified by Burz, further teaches wherein the mechanical bond comprises an interlock of the sub-surface of the foam cushion with material of the frame component (see Burz paragraph 109, lines 5-10).
Regarding claim 14, Ng, as further modified by Burz, further teaches wherein the mechanical bond comprises mechanical keying (see Burz paragraph 109, lines 5-7).
Regarding claim 15, Ng, as modified, further teaches wherein, when the frame component is overmoulded to the foam cushion, material of the frame component surrounds at least some fibers of the foam cushion such that the mechanical bond comprises hook and loop connections (see Fig. 3 of Rayess and paragraph 34 describing the bond between the two materials, based on applicant’s spec describing hook and loop connection, Rayess teaches the same type of connection).
Regarding claim 16, Ng, as further modified by Rayess, further teaches wherein the frame component and foam cushion are joined without adhesive (see Rayess paragraph 34 describing the joining of the materials without adhesive).
Regarding claim 17, Ng further teaches wherein the material of the frame component comprises thermoplastic polyurethane (paragraph 29, lines 1-3, thermoplastic polyurethane is a type of thermoplastic elastomer).
Regarding claim 18, Ng as modified, further teaches wherein the foam cushion is semi-open cell foam (see Wells paragraph 159, lines 11-12; see also Rayess paragraph 12, some cells need to be open to form the mechanical bond described in claim 1).
Regarding claim 19, Ng, as modified by Wells, further teaches wherein the foam cushion comprises a generally flat seal-forming surface (see Wells Fig. 16g, 940; paragraph 131, lines 1-5).
Regarding claim 20, Ng, as further modified, teaches all previous elements of the claim as stated above. Ng does not teach wherein the foam cushion comprises a generally curved seal-forming surface.
However, Burz teaches wherein the foam cushion comprises a generally curved seal-forming surface (Fig. 1, 16A; paragraph 140, lines 1-3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Ng with the teachings of Burz for the purpose of providing a cushion shaped to patient’s face in order to form a more comfortable seal (see Burz paragraph 140, lines 1-2, 5-7).
Regarding claim 21, Ng teaches a respiratory treatment apparatus (Fig. 1. 10) configured to generate a controlled supply of breathable gas at a pressure above atmospheric pressure (paragraph 27, lines 11-14), the respiratory treatment apparatus including a gas delivery conduit (Fig. 1, 82) coupled with the frame component (Fig. 1, 70) to direct the breathable gas to the frame component (paragraph 66, lines 1-4).
Regarding claim 44, Ng, as modified, teaches wherein the density of the foam cushion and a viscosity of the material of the frame component is selected to enable the impregnation (see Fig. 3 of Rayess and paragraphs 12-13; the material property is selected to allow the impregnation bond to form, further, the density taught by Veliss and used to modify the cushion of Ng is the same density as the density claimed in the instant application).
Response to Arguments
Applicant's arguments filed 12/11/2020 with respect to claim 1 have been considered but are not persuasive.
Applicant argues that Rayess is designed only for use with metallic foams and cites paragraphs only to the use with metallic foams. However, Rayes explicitly teaches “the types of porous material consists of open cell metal foams, open cell non-metallic foams, woven wire, and other periodic cellular materials as well as honeycomb, corrugated, and other similarly structured material” (see paragraph 3). Rayess further teaches that the cellular matric can be “any open cell porous material can be used as long as it possesses an interconnecting morphology, meaning that is has the strength to hold its shape under handling and moderate loading” (see paragraph 26). A foam cushion, particularly one in the higher density range, meets this criteria and it would be obvious to one skilled in the art, at the time of the effective 
Applicant further argues that Rayess does not teach a foam cushion having “a density characteristic in a range of approximately 24.3 to 117.85 kg/m3.” However, Veliss is now used to teach this limitation for the purposes of using a density that balances stability, comfort, and seal. 
Applicant further argues that the process of Rayess is incompatible with a foam cushion due to the use of a temporary filler material that is melted out of the foam at approximately 520 degrees. Applicant points out that a polyurethane foam would combust at 190 degrees. However, Rayess while teaches that Bismuth can be used, it is not the only option. Rayess teaches that any medium able to flow through and fill the void without becoming a permanent part of the structure can be used. Further, there are open cell foams with higher temperature ranges. For example polyimide foam has a temperature range up to 400 degrees Fahrenheit (see attached NPL from “McMaster-Carr”). Therefore, Rayess teaches a method that can be used with material appropriate for a patient interface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799